Citation Nr: 9933682	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a heart disorder.

2.  Entitlement to a total disability rating due to 
individual unemployability by reason of service-connected 
disabilities.

3.  Entitlement to an effective date prior to May 29, 1998, 
as to the assignment of a 20 percent disability evaluation 
for chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975.

In a July 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to an evaluation 
in excess of 30 for a heart disorder and entitlement to a 
total disability rating due to individual unemployability 
(TDIU) by reason of service-connected disabilities to the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO) for additional development of the 
record.  A review of the record reflects that the requested 
development has been completed.  Thus, the case has now been 
returned to the Board for appellate consideration.

The Board notes that the issue of entitlement to an effective 
date prior to May 29, 1998 for the assignment of a 20 percent 
disability evaluation for chronic lumbosacral strain will be 
addressed in the remand portion of this decision.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The weight of the competent and probative evidence 
demonstrates that the veteran's heart disorder precludes him 
from performing more than light manual labor.

3.  The veteran's service-connected disabilities do not 
render him unable to engage in all forms of substantially 
gainful employment.  



CONCLUSIONS OF LAW

1.  An evaluation of 60 percent for a heart disorder is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (1995).

2.  The criteria for TDIU benefits, due to service-connected 
disabilities, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Heart Disorder

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include 38 C.F.R. 
§§ 4.1 and 4.2 (1999) which require the evaluation of the 
complete medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Pursuant to 38 C.F.R. § 4.20 (1999), when a disability is not 
found within the rating schedule, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  The veteran's heart 
disorder has been rated as analogous to arteriosclerotic 
heart disease (coronary artery disease).  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1999).  

The rating criteria for coronary artery disease were revised 
effective January 12, 1998.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As the veteran 
filed his claim prior to January 12, 1998, the Board will 
consider both the old and the new criteria.

Under the criteria effective prior to January 12, 1998, a 30 
percent evaluation is warranted for arteriosclerotic heart 
disease following typical coronary occlusion or thrombosis, 
or with a history of substantiated anginal attack with 
ordinary manual labor feasible.  A 60 percent evaluation 
contemplates arteriosclerotic heart disease following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks with 
more than light manual labor not feasible.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1995).

A 100 percent evaluation is warranted during and for 6 months 
following an acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  A 100 percent 
evaluation is also warranted after 6 months with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or with more than sedentary employment 
precluded.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1995).

Under the criteria effective January 12, 1998, a 30 percent 
evaluation is warranted for documented coronary artery 
disease resulting in a workload of greater than 5 METs but 
not greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy of dilation on electrocardiogram, echocardiogram, 
or x-ray.  Documented coronary artery disease resulting in 
more than one episode of acute congestive heart failure in 
the past year, or; a workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent warrants a 60 
percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1999).

A 100 percent evaluation contemplates documented coronary 
artery disease resulting in chronic congestive heart failure, 
or; a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

In support of his claim, the veteran has submitted numerous 
statements and medical documents.  Private medical reports 
dated from April 1994 to July 1994 reflect impressions of 
hypertrophic cardiomyopathy of the apical type, recurrent 
syncopal episodes with a negative electrophysiology study, an 
abnormal Persantine thallium scan suggestive of apical fixed 
defect versus ischemia, persistent chest pain noted as 
somewhat atypical for angina, hypertension, coronary artery 
disease, and tobacco abuse.  It was noted that the veteran 
should avoid strenuous activities.  

A July 1994 statement from a private medical physician 
reflects the veteran had chronic recurring episodes of chest 
pain as well as recurrent syncope.  It was noted that a 
recent echocardiogram reconfirmed a diagnosis of apical 
hypertrophic cardiomyopathy.  No malignant arrhythmias were 
induced upon electrophysiology study.  It was also noted that 
the veteran's work was restricted to duties which did not 
require exertion.  

A September 1995 private medical report regarding the 
veteran's physical capacity to work reflects an opinion that 
the veteran was totally disabled and incapable of performing 
any type of work due to physical impairments.  The 
disabilities which prevented the veteran from working were 
not specifically identified.

Upon VA medical examination dated in June 1996, physical 
examination of the heart revealed a regular rate and rhythm 
without rubs or gallops and a grade II soft systolic basal 
decrescendo murmur.  A diagnosis of a history of hypertrophic 
cardiomyopathy with chronic chest pain and a history of 
blackout episodes was noted.  A radiology report of the heart 
revealed an impression of cardiac enlargement and slight 
elevation of the left hemidiaphragm.  The chest was noted as 
clear.  A diagnosis of a minor abnormality was also noted.  

Private treatment records dated from 1996 to 1998 reflect 
continued complaints of chronic chest pain, but no new 
symptomatology.  A June 1996 progress note reflects that an 
electrocardiogram revealed a normal sinus rhythm and diffuse 
T wave abnormality, especially laterally.  A June 1997 
progress note reflects that an electrocardiogram revealed a 
normal sinus rhythm, frequent premature ventricular 
contraction, and deep T wave abnormality.  A January 1998 
electrocardiogram revealed a normal sinus rhythm, right 
atrial abnormality, and diffuse T wave abnormality which was 
noted as consistent with apical hypertrophic cardiomyopathy.  
Relevant impressions of stable non-obstructive hypertrophic 
cardiomyopathy and controlled hypertension were noted.

Upon VA examination dated in September 1998, the examiner 
noted that the veteran's medical records appeared to show 
previous electrocardiograms which were abnormal and chronic 
ischemia as well as left ventricular hypertrophy as a result 
of hypertension.  Upon physical examination, the examiner 
noted no arrhythmia and mild cardiomyopathy with the greatest 
point of impulse slightly more lateral than normal.  The 
examiner noted no peripheral edema or varicosities and no 
venostasis.  Diagnoses of a history of left ventricular 
hypertrophy with a possible hypertensive cardiomyopathy, 
hypertension, multiple angioplasties showing coronary artery 
disease with hypertrophied cardiomyopathy, and a questionable 
history of coronary artery spasm were noted.  A radiology 
report of the heart reflects an impression of mild cardiac 
enlargement with small stable calcifications in the hilar 
regions.  A diagnosis of a mild abnormality was noted.

A November 1998 addendum to the September 1998 VA examination 
reflects that laboratory studies relevant to the heart were 
normal and an electrocardiogram showed a normal sinus rhythm, 
left atrial enlargement, and marked T-wave abnormality which 
was consistent with anterolateral ischemia.  It was noted 
that during a stress test the veteran complained of chest 
pain, but there were no signs of any electrocardiogram 
changes.  The examiner opined that the veteran should be able 
to perform sedimentary employment to very light manual labor 
in a fixed environment in light of his negative stress test 
for ischemia based on electrocardiogram criteria.  It was 
also noted that the veteran had hypertrophic cardiomyopathy 
which was nonobstructive and possibly secondary to 
hypertension.  An ejection fraction of 55 percent was noted.  

With all reasonable doubt resolved in the veteran's favor, 
the Board concludes that the veteran's symptomatology more 
nearly approximate to a 60 percent evaluation under the old 
criteria in light the VA examiner's opinion that the veteran 
was able to participate in sedimentary to very light manual 
labor and documented chronic chest pain.  The VA opinion is 
consistent with the private medical evidence of record 
indicating that the veteran should avoid strenuous 
activities.  

The record is silent for medical evidence of an acute illness 
from coronary occlusion; chronic residual findings of 
congestive heart failure; angina on moderate exertion; a 
workload of 3 METS or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; left ventricular dysfunction 
with an ejection fraction of less than 30 percent; or medical 
evidence to the effect that the veteran is precluded from 
more than sedentary work.

Thus, with all reasonable doubt resolved in favor of the 
veteran, a 60 percent evaluation for a heart disorder is 
warranted.

II.  TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The veteran in this action is service-connected for a heart 
disorder, assigned a 60 percent evaluation as a result of 
this decision; for chronic lumbosacral strain, currently 
evaluated as 20 percent disabling; and for hyperkeratosis of 
the hands and feet, currently evaluated as noncompensable.  

Entitlement to TDIU must be established solely on the basis 
of impairment from service-connected disabilities and not 
based on non-service-connected disabilities or advancing age.  
38 C.F.R. § 4.19; Hodges v. Brown, 5 Vet. App. 375, 378-379 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  And, although 
a high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment, the 
question remains whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In addition to the aforementioned evidence regarding the 
veteran's heart disorder, the evidence of record reflects an 
April 1998 private medical statement which notes that the 
veteran's neck and back impairments kept him from returning 
to heavy employment.  The Board notes that the veteran's 
claim of entitlement to service-connection for degenerative 
bone and disc disease of the cervical spine was denied by the 
RO in a December 1998 rating decision.  

The veteran contends that he has not been employed since 1985 
as a result of his medical disabilities.  An August 1985 
statement from the veteran's employer reflects that the 
veteran was terminated from his employment at that time after 
a review of his work performance record, off duty time, and 
light duty time established the fact that those factors were 
below the acceptable level for continued employment with the 
company.

The record does not reflect whether the veteran has attempted 
to obtain any other form of employment. 

The veteran has submitted numerous statements to the effect 
that he is totally and completely unable to work as a result 
of his service-connected heart disorder and back disorder.  
However, the veteran's contentions are not supported by the 
medical opinions of record.  The evidence of record 
consistently reflects that while the veteran is precluded 
from strenuous activity as a result of his service-connected 
disabilities, he is not precluded from sedentary employment 
or light manual labor.

The Board is cognizant of the September 1995 private medical 
report regarding the veteran's physical capacity to work 
which reflects an opinion that the veteran was totally 
disabled and incapable of performing any type of work due to 
physical impairments.  However, the report fails to specify 
what disabilities prevent the veteran from working.  As 
previously noted, entitlement to TDIU must be established 
solely on the basis of impairment from service-connected 
disabilities and not based on non-service-connected 
disabilities.  See 38 C.F.R. § 4.19.  

Thus, the competent medical evidence or record reflects that 
although the veteran is precluded from strenuous activity, he 
is capable of performing sedentary employment or light manual 
labor.  Accordingly, a grant of entitlement to TDIU benefits 
is not supported by the evidence of record.  38 C.F.R. 
§§ 3.341, 4.15, 4.16, 4.19.



ORDER

1.  A 60 percent evaluation for a heart disorder is granted, 
subject to the controlling regulations affecting the payment 
of monetary awards.

2.  Entitlement to TDIU benefits is denied.


REMAND

In July 1999, the veteran requested an effective date prior 
to May 29, 1998 for the assignment of a 20 percent evaluation 
of his service-connected chronic lumbosacral strain.  In a 
September 1999 letter, the RO informed the veteran that the 
20 percent evaluation assignment for chronic lumbosacral 
strain was effective as of the date of the veteran's reopened 
claim, May 29, 1998.  The veteran was referred to a December 
1998 rating decision.  

In September 1999, the veteran filed a notice of disagreement 
as to the effective date of a 20 percent evaluation assigned 
for chronic lumbosacral strain. 

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case (SOC).  
See Manlicon v. West, 12 Vet. App. 238 (1999) (The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the court; the 
Board should have remanded that issue to the RO for issuance 
of a SOC).  Therefore, the case is remanded to the RO for the 
following action:
 
1.  The issue of entitlement to an 
effective date prior to May 29, 1998 for 
the assignment of a 20 percent evaluation 
for chronic lumbosacral strain is 
remanded to the RO for the issuance of a 
statement of the case.  

2.  Should a timely substantive appeal be 
received concerning the above issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain clarifying 
information and afford the veteran due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals







